Citation Nr: 0828192	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a hip and 
low back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) in the National Guard from March 1961 to 
September 1961, and on active duty (when his unit was called 
to such) from October 1961 to January 1962.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is not shown that the veteran sustained a hip or low back 
injury in service; a chronic hip or low back disability was 
not manifested in service; and his current hip and low back 
disability is not shown to be related to his service, to 
include any injury therein.


CONCLUSION OF LAW

Service connection for residuals of a hip and low back injury 
is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  While he was not advised of the criteria for 
rating hip and back disabilities, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as this decision denies service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  

The veteran's service treatment records (STRs) from December 
1960 to August 1961 are associated with his claims file.  
Multiple attempts were made to secure October 1961 to January 
1962 STRs; specifically, the RO submitted them from the 
National Personnel Records Center (NPRC), and was advised 
that all STRs in its possession had been previously 
furnished.  The RO also contacted the Texas National Guard, 
Adjutant General's Office; they responded that the veteran 
was not in their personnel database.  Finally, the RO 
contacted the New Orleans National Guard, Adjutant General's 
Office; they responded that STRs for the veteran could not be 
located.  In July  and August 2005 letters the RO advised the 
veteran of the unavailability of his STRs from October 1961 
to January 1962.  In response, he submitted photographs of 
himself in uniform/fatigues which he indicated were taken in 
May 1961, letters from family members, a copy of a letter 
from his mother postmarked in June 1961, a letter from his 
insurance agent dated in November 1961 with attached 
documents showing his car was garaged in Fort Polk, 
Louisiana, a letter from a fellow serviceman, and service 
personnel records.  VA has exhausted all avenues of 
development for he alleged October 1961 to January 1962 STRs.  

Pertinent postservice treatment records were also secured.  
The RO did not arrange for a VA examination because such was 
not warranted.  Absent any competent (medical) evidence 
suggesting that the veteran's hip and low back disability may 
be associated with his service, a medical nexus opinion is 
not warranted (even under the "low threshold" standard 
outlined in McLendon v. Nicholson, 20 Vet.App. 79) .  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The veteran has not identified any 
pertinent evidence that remains outstanding; in a May 2006 
statement he indicated that he did not have any more 
information or evidence to submit.  VA's duty to assist is 
met.  

B.	Factual Background

The veteran alleges that in July 1961, while stationed at 
Fort Polk, Louisiana, he fell from a telephone pole, injuring 
his hip and low back, and was taken to the hospital.  His 
STRs are silent as to such incident.  His December 1960 
service entrance examination report and August 1961 service 
separation examination report are silent for complaints, 
findings, treatment, or diagnoses relating to his hip or low 
back.  His STRs show that in March 1961, he complained of 
back trouble related to a 1954 incident when he fell from a 
housetop.  He related that, after that incident, he did not 
seek treatment for his back until 1959 when it started to 
hurt again, and his physician told him that X-rays showed he 
had a crooked spine (and would never be able to do heavy 
lifting).  A March 1961 lumbar spine X-ray was interpreted as 
negative.  In April 1961 the veteran was seen for complaints 
of neck and back pain; there was full range of motion and no 
sprain in both areas.  In his August 1961 report of medical 
history, it was noted that he had injured his spine in 1953; 
no residual disability was found.

November 1989 to May 1990 treatment records from Wilson N. 
Jones Memorial Hospital show that in November 1989, a large 
herniated disc at L5-S1 was diagnosed.  The following month 
the veteran underwent disc surgery.  Studies at the time 
revealed degenerative changes (which were also shown by May 
1990 lumbar spine MRI.

January to August 1990 records show ongoing treatment for 
back pain, right hip and right leg pain, and left leg pain.

A June 1991 letter from Dr. W.H.L., Jr., states that the 
veteran first came under his care in November 1989 at the 
Wilson N. Jones Memorial Hospital emergency room, and 
continued under his care until August 1990, when he was 
referred to Dr. R.D.G.

A June 1991 letter from Dr. R.D.G. states the veteran had 
been under his care for treatment of lumbar radicular 
syndrome since August 1990.  He indicated that the veteran 
was physically unable to return to work, and had not worked 
since his original injury in November 1989.

April 2004 to December 2004 VA outpatient treatment records 
are silent for any complaints, findings, treatment, or 
diagnoses related to the veteran's hip or low back.  It was 
noted in past medical history that he suffers from 
degenerative joint disease.

In support of his claim the veteran has also submitted 
statements from his sisters and a fellow National Guardsman 
to the effect that the veteran fell from a pole while 
stationed at Fort Polk, Louisiana.  A September 2005 letter 
from the veteran's nephew states the veteran had scoliosis in 
his teens and was treated for it for several years.  He also 
reports that while he was in service the veteran twice 
suffered back injuries, once when he stepped in a deep hole 
and another time when he fell from a telephone pole.  His 
nephew stated further that the veteran had wanted to go to a 
hospital, but was discouraged from this by threats of 
nonjudicial punishment and returned to duty. The nephew 
indicated that he was the veteran's contemporary in age, and 
had talked to the veteran's fellow National Guardsmen who 
described these events while they were on leave.
C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (which includes ACDUTRA and when a National 
Guard unit is called to Federal service).  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.7, 3.303.  Service connection also may 
be granted for any injury initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the injury was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

A hip or low back disability was not noted when the veteran 
was examined for service entrance, and there is no clear and 
unmistakable evidence that a hip or low back disability 
preexisted the veteran's service so as to rebut the 
presumption of soundness on service entry as to such 
disability.  Consequently, he veteran is presumed sound for 
hip or low back disability on entry in service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

It is not in dispute that the veteran currently has hip and 
low back disability (diagnostic studies have shown 
degenerative disc/joint disease).  However, as a chronic back 
disability was not shown in service (The veteran's complaints 
of back pain in service were acute, and resolved.  There were 
no findings of chronic pathology and no diagnosis of chronic 
back disability in service.  And back complaints were not 
noted on service separation examination.), service connection 
for such disability on the basis that it became manifest in 
service and persisted is not warranted.  As arthritis of the 
back or hip was not manifest in the first postservice year 
(or prior to 1989), the presumptive provisions of 38 U.S.C.A. 
§§ 1112, 1137 are not for application.  

Consequently, what he must still show to establish service 
connection for the disability is that it is related to 
disease or injury in service.  There is no credible evidence 
in the record that the veteran sustained a hip and/or low 
back injury in service.  While he now alleges that he 
sustained such injuries in a fall from a telephone pole in 
service, they are not documented in his available STRs (which 
do show that during service he provided a history of an 
injury in a fall from a roof about 5 or 6 years prior to his 
ACDUTRA).  The contemporaneous clinical notation in STRs and 
silence in those records for any mention of a back/hip injury 
in service have substantially more probative value than the 
veteran's more recent recollections of remote event and 
recently prepared corroborating statements (which are 
essentially hearsay, as they report events based on third 
person accounts).  It is also noteworthy in this regard that 
there is no competent (medical) evidence of postservice low 
back/hip disability prior to November 1989, when the veteran 
sustained an injury, which ultimately required surgical 
intervention.  Furthermore, the accounts of an injury in 
service by, and supporting, the veteran are themselves 
inconsistent.  His nephew states that the veteran did not 
seek treatment following injury in service because he was 
threatened with nonjudicial punishment; the veteran has 
indicated he did seek treatment, generating the exhaustive 
search (discussed above) for STRs which were not located.  In 
light of the foregoing, the Board finds the veteran's 
accounts of a significant hip/back injury in service not 
credible.  

In addition, there is no competent (medical) evidence in the 
record of a possible nexus between any current hip or low 
back disability and the veteran's active service/the 
March/April 1961 complaint of back pain therein.  No 
healthcare provider has offered an opinion relating the 
claimed disability(ies) to the veteran's service/complaints 
noted therein.  Significantly, a lengthy period of time 
between service and the first postservice clinical notation 
of a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim; 
accordingly it must be denied.


ORDER

Service connection for residuals of a hip and low back injury 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


